United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2997
                                  ___________

Andre Tony Walls,                      *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Deanna Hiller; Michael R. Isaacson,    * District of Minnesota.
Sued as Michael Isaacson; Bureau of    *
Prisons, Sued as Federal Bureau of     *     [UNPUBLISHED]
Prisons,                               *
                                       *
            Appellees.                 *
                                  ___________

                        Submitted: February 19, 2002
                            Filed: February 22, 2002
                                 ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

    Federal inmate Andre Walls appeals the district court’s1 adverse grant of
summary judgment in his lawsuit against the Bureau of Prisons and two of its




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
officials. For the reasons stated in the magistrate judge’s report, we affirm. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-